Citation Nr: 1017600	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  06-28 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for patellofemoral pain syndrome of the right knee.  

2.  Entitlement to an initial rating in excess of 10 percent 
for patellofemoral pain syndrome of the left knee.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1998 to 
November 2004.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which, in pertinent part, granted 
entitlement to service connection for patellofemoral pain 
syndrome of both knees with separate initial noncompensable 
ratings assigned, effective November 13, 2004.  

The claims folder was thereafter transferred to the RO in 
Portland, Oregon.

The RO, in a June 2006 rating decision, increased the ratings 
for patellofemoral pain syndrome of both knees from 
noncompensable to 10 percent, effective November 13, 2004, 
the original date of service connection.  A Veteran is 
generally presumed to be seeking the maximum benefit allowed 
by law and regulation, and a claim remains in controversy 
where less than the maximum available benefit is awarded.  AB 
v. Brown, 6 Vet. App. 35 (1993).  A less than full grant of 
the benefits on appeal was granted by the June 2006 rating 
decision, and the Veteran has specifically expressed 
disagreement with the 10 percent increased ratings; 
therefore, the claims for increased ratings for bilateral 
knee disabilities remain before the Board.

In July 2008, the Board remanded the case for further action 
by the originating agency.  The case has been returned to the 
Board for further appellate action.



FINDINGS OF FACT

1.  The Veteran's right and left knee patellofemoral pain 
syndrome is manifested by complaints of pain and range of 
motion from zero to 110 degrees, at worse. 

2.  The Veteran's right and left knee patellofemoral pain 
syndrome manifests a give-way sensation that more nearly 
approximates slight instability.  There is no evidence of 
dislocation of semilunar cartilage or frequent episodes of 
locking.  

3.  The Veteran has not submitted evidence tending to show 
that her service-connected bilateral knee disability requires 
frequent hospitalization, is unusual, or causes marked 
interference with employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for patellofemoral pain syndrome of the right knee 
based on limitation of motion have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2009).

2.  The criteria for an initial rating in excess of 10 
percent for patellofemoral pain syndrome of the left knee 
based on limitation of motion have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5260, 5261 (2009).

3.  The criteria for a separate rating of 10 percent, but no 
higher, for slight instability of the right knee have been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2009).

4.  The criteria for a separate rating of 10 percent, but no 
higher, for slight instability of the left knee have been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257.





	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves. These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 
4.59.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran's patellofemoral pain syndrome of the right and 
left knees is currently assigned separate 10 percent ratings 
for painful motion under Diagnostic Code 5020, pertaining to 
synovitis.  This diagnostic code provides that synovitis is 
to be rated by analogy to Diagnostic Code 5003 which rates 
arthritis on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.   Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Code 5003.

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5260, pertaining to limitation of flexion of 
the leg, provides for a noncompensable evaluation when 
flexion is limited to 60 degrees.  A 10 percent evaluation is 
appropriate if flexion is limited to 45 degrees and a 20 
percent evaluation is assigned if flexion is limited to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2009).  

Limitation of extension of a leg is rated under Diagnostic 
Code 5261 which provides for a noncompensable rating when 
extension is limited to 5 degrees.  A 10 percent rating is 
warranted for extension limited to 10 degrees and a 20 
percent rating is assigned when extension is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

On review, the Board finds that an increased rating is not 
warranted for either knee based on limitation of flexion.  In 
this regard, the Veteran's most severe limitation of motion 
was measured at the September 2008 VA examination, when 
flexion was to 110 degrees.  Moreover, on February 2005 VA 
examination, flexion was to 120 degrees, bilaterally.  As the 
evidence does not show that the Veteran's flexion of either 
knee is limited to 30 degrees, an initial rating in excess of 
10 percent is not warranted for either knee under Diagnostic 
Code 5260.   

The Board also finds that a higher rating is not warranted 
for limitation of extension of either knee.  In this regard, 
extension was to zero degrees on February 2005 VA 
examination, and the Veteran had 5 degrees of hyperextension 
on September 2008 VA examination.  As the evidence does not 
show extension limited to 10 degrees in either knee, higher 
ratings are not warranted for limitation of extension under 
Diagnostic Code 5261.  

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40 and 4.45 as interpreted in DeLuca.  The Board 
acknowledges the Veteran's complaints of bilateral knee pain.  
The February 2005 VA examiner indicated that he would expect 
no more than a 10 degree loss of motion in the knees due to 
pain with flareups or on repetitive use.  Even considering 
this expected 10 degrees loss of bilateral knee motion, the 
Board notes that a higher rating would still not be 
warranted.  Moreover, the September 2008 VA examiner stated 
that there is no evidence of additional functional loss with 
repetitive motion, despite the pain exhibited on range of 
motion testing.  As such, the Board finds that the currently 
assigned 10 percent ratings for each knee appropriately 
reflect the extent of pain and functional impairment that the 
Veteran may experience as a result of her service-connected 
bilateral knee disability.  

VA's General Counsel has also held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under Diagnostic 
Code 5257 or Diagnostic Code 5259 to warrant a separate 
rating for arthritis based on X-ray findings and limitation 
of motion, limitation of motion under Diagnostic Code 5260 or 
Diagnostic Coda 5261 need not be compensable but must at 
least meet the criteria for a zero-percent rating.  A 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  
VAOPGCPREC 9-98 (1998).  

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2009).  

Here, there is no evidence of instability of the knees on 
examination or by history.  Specifically, there is no 
instability with palpation of the patella medial and lateral 
translation, and there is no instability to the varus/valgus, 
Lachman, or posterior drawer.  Notwithstanding, the Veteran 
has consistently complained of "giving way" of her knees, 
and the September 2008 VA examiner noted that the instability 
described by the Veteran was in fact a give-way sensation 
that was a classic symptom of patellofemoral syndrome.  There 
is also evidence of patellofemoral crepitus with pain across 
the anterior knee.  Thus, resolving any doubt in the 
Veteran's favor, the Board finds that separate ratings are 
warranted for the reported give-way sensations associated 
with patellofemoral syndrome.  The Board further finds that 
the Veteran's symptomatology more nearly approximates slight 
instability of the right and left knees.  As such, separate 
10 percent ratings, but no higher, for instability are 
warranted for each knee under Diagnostic Code 5257.  There is 
no objective medical evidence showing that the Veteran has 
dislocated semilunar cartilage, locking of her knees, or 
effusion to warrant a  higher rating of 20 percent under 38 
C.F.R. § 4.71a, Diagnostic Code 5258.  

The Board has considered whether there is any schedular basis 
for granting higher ratings other than those granted above, 
but has found none.  In addition, the Board has considered 
the doctrine of reasonable doubt but has determined that it 
is not applicable to this period because the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.21.

Other Considerations

Extraschedular Rating

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment. 38 C.F.R. § 
3.321(b)(1) (2009).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Here, the evidence does not suggest that this case presents 
an exceptional or unusual disability picture such that the 
Veteran is unable to secure and follow substantially gainful 
employment due to service-connected bilateral knee disability 
or otherwise render a schedular rating impractical.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action.  VAOPGCPREC 6-96 (1996).

Occupational Impairment

The Court has recently held that a request for a total 
disability rating due to individual employability resulting 
from service-connected disability (TDIU), whether expressly 
raised by a Veteran or reasonably raised by the record, is 
not a separate claim for benefits, but is rather part of the 
adjudication of a claim for increased compensation.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to 
TDIU is raised during the appeal of a rating for a 
disability, it is part of the claim for benefits for the 
underlying disability.  Id. at 454.

In this case, the record is negative for evidence that the 
Veteran is unemployable due to her service-connected knee 
disabilities.  The record does not indicate that she is in 
receipt of Social Security disability benefits, nor has she 
alleged that she is unable to work due to her bilateral knee 
disability.  While the Veteran is not currently working, the 
September 2008 VA examiner stated that the Veteran's 
bilateral knee disability alone would not limit her from 
finding any gainful employment, albeit she would need to 
avoid jobs that require a lot of standing, walking, or manual 
labor.  Therefore, a claim for entitlement to TIDU has not 
been reasonably raised by the record, and remand or referral 
of a claim for TDIU is not necessary.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

This appeal arises from disagreement with the initial 
evaluations following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

VA is also required to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to her claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records and records of VA 
treatment.  Additionally, the Veteran was provided proper VA 
examinations in response to her claims.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
patellofemoral pain syndrome of the right knee based on 
limitation of motion is denied.  

Entitlement to an initial rating in excess of 10 percent for 
patellofemoral pain syndrome of the left knee based on 
limitation of motion is denied.  

A separate 10 percent rating for instability of the right 
knee is granted, subject to the laws and regulations 
governing monetary benefits.

A separate 10 percent rating for instability of the left knee 
is granted, subject to the laws and regulations governing 
monetary benefits.



____________________________________________
S. B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


